NOT PRECEDENTIAL

      UNITED STATES COURT OF APPEALS
           FOR THE THIRD CIRCUIT
                ____________

                      No. 15-2335
                     ____________

    TED AARON MCCRACKEN; MCCRACKEN
       FUEL COMPANY INCORPORATED

                           v.

  WELLS FARGO BANK NA, sued in its official and
 individual capacities; WACHOVIA BANK, sued in its
     individual and official capacities; JOHN DOE I,
  President, Wachovia Bank NA, sued in his individual
    and official capacities; JOHN ROE I, Supervisor,
Wachovia Bank NA, Patriot Act Compliance Team, sued
  in his individual and official capacities; JOHN POE,
     Technical Analyst, Wachovia Bank NA, sued in
   his individual and official capacities; JOHN ZOE I,
  Patriot Act Compliance Officer, Wachovia Bank NA,
   sued in his individual and official capacities; JOHN
    NOE I, Technical Computer Operator, Wachovia
 Bank NA, sued in his individual and official capacities;
     WELLS FARGO BANK NA, sued in its official
    and individual capacities; JOHN DOE, President,
    Wells Fargo Bank NA, sued in his individual and
    official capacities; JOHN ROE, Supervisor, Wells
     Fargo Bank NA, Patriot Act Compliance Team,
   sued in his individual and official capacities; JOHN
    POE I, Technical Analyst, Wells Fargo Bank NA,
   sued in his individual and official capacities; JOHN
   ZOE, Patriot Act Compliance Officer, Wells Fargo
 Bank NA, sued in his individual and official capacities;
JOHN NOE, Technical Computer Operator, Wells Fargo
 Bank NA, sued in his individual and official capacities

           Ted Aaron McCracken,
                            Appellant
                        __________________________________

                     On Appeal from the United States District Court
                        for the Eastern District of Pennsylvania
                             (D.C. Civ. No. 2-15-cv-01915)
                      District Judge: Honorable Legrome D. Davis
                       __________________________________

                    Submitted Pursuant to Third Circuit LAR 34.1(a)
                                  December 11, 2015

             Before: FUENTES, VANASKIE and SCIRICA, Circuit Judges

                           (Opinion filed: December 14, 2015)
                                     ____________

                                        OPINION
                                      ____________


PER CURIAM

       Ted Aaron McCracken appeals from an order of the District Court dismissing his

complaint. For the reasons that follow, we will affirm.

       McCracken sued Wells Fargo Bank on April 9, 2015 in the United States District

Court for the Eastern District of Pennsylvania, purporting to assert constitutional claims

either pursuant to 42 U.S.C. § 1983, § 1985 and § 1981, or Bivens v. Six Unknown

Named Agents of Federal Bureau of Narcotics, 403 U.S. 388 (1971). He also asserted

various state law claims. McCracken’s claims related to his inability to access his bank

account using his debit card while in Douala, Cameroon in 2011, and his subsequent




  This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
                                             2
arrest, conviction, and imprisonment in Pennsylvania for theft. McCracken sought

money damages.1

      In 2010, McCracken opened a checking account with Wachovia Bank, which was

subsequently purchased by Wells Fargo, and, on March 25, 2011, he purchased an

airplane ticket to Cameroon, with a stop in Paris, France, on his Wachovia/Wells Fargo

debit card. While in France, McCracken was able to access his bank account but when he

arrived in Cameroon on April 10, 2011 and tried to use his debit card to withdraw money

from an ATM, his transaction was denied. It was then denied another five times over the

next few days. When he and his wife, who is of African descent, had exhausted the cash

they had, he gained access to his mother’s bank account and transferred some of her

money into his own account. The next day, April 17, 2011, he was able to access his

account from Cameroon using his debit card. Unfortunately, his mother reported the

theft to police, and McCracken was arrested when he returned to the United States. In

2012, McCracken was convicted in the Montgomery County Court of Common Pleas and

sentenced to 2½-5 years of imprisonment for the theft of $1,400 from his mother’s bank

account, see Docket No. CP-46-CR-0004322-2011. McCracken raised justification and

duress defenses at trial, unsuccessfully. He also sought to subpoena records from



1
 An entity by the name of McCracken Fuel Company, Inc. was also named as a plaintiff
in the caption of the complaint. On the ground that a corporation may only appear in
federal court through licensed counsel, the District Court dismissed McCracken Fuel
Company, Inc., without prejudice, citing Rowland v. California Men’s Colony, Unit II
Men’s Advisory Council, 506 U.S. 194, 201-02 (1993). We note that McCracken signed
the notice of appeal only on behalf of himself and thus appealed to this Court only on
behalf of himself.
                                            3
Wachovia/Wells Fargo, but the bank allegedly did not respond to the subpoena or

produce those records.

       In the main, McCracken alleged in his complaint that Wells Fargo discriminated

against him because of his wife’s race,2 but he also alleged that Wells Fargo had abused

its authority under the Patriot Act by retaliating against him for lawsuits he had filed in

the past against the federal government.

       In an order entered on April 24, 2015, the District Court granted McCracken leave

to appeal in forma pauperis, but dismissed his complaint prior to service. The District

Court determined that McCracken’s claims lacked a basis in law or fact, could not

proceed because of Heck v. Humphrey, 512 U.S. 477 (1994), or were barred by the

applicable two-year statute of limitations.

       McCracken appeals. We have jurisdiction under 28 U.S.C. § 1291. In his brief on

appeal, McCracken specifically argues that the District Court erred in denying his breach

of contract claim as time-barred because that cause of action has a four-year statute of

limitations.

       We will affirm. Dismissal under Rule 12(b)(6) is proper where the complaint fails

to state a claim upon which relief may be granted, such as where the plaintiff is unable to

plead “enough facts to state a claim to relief that is plausible on its face.” Bell Atlantic

Corp. v. Twombly, 550 U.S. 544, 570 (2007). The plausibility standard “asks for more

2
  In July, 2012, McCracken learned from watching the news that Wells Fargo had
reached a settlement with the U.S. Department of Justice related to allegations that it had
engaged in a pattern of racially discriminatory banking practices against blacks and
Hispanics during the mortgage boom. Based on that settlement, he surmised that his
inability to access his bank account reflected the bank’s racial animus.
                                              4
than a sheer possibility that a defendant has acted unlawfully.” Ashcroft v. Iqbal, 556

U.S. 662, 678 (2009). Section 1983 provides a cause of action to redress constitutional

violations caused by officials acting under color of state law, Lugar v. Edmondson Oil

Co., Inc., 457 U.S. 922, 941 (1982), while Bivens authorizes a cause of action to redress

constitutional violations caused by officials acting under color of federal law, 403 U.S. at

396-97. Section 1985 provides a cause of action for a conspiracy to violate federal rights.

See Wilson v. Rackmill, 878 F.2d 772, 775 (3d Cir. 1989).

       We agree with the District Court that nothing in McCracken’s complaint plausibly

shows that Wells Fargo was acting under color of state or federal law in rejecting his

debit card transactions. That Wells Fargo settled claims based on discriminatory conduct

from 2004 to 2009 during the mortgage boom/crisis has no relevance to his inability to

access his bank account in 2011. In addition, McCracken’s theory that Wells Fargo

prohibited him from accessing his account for six days to retaliate against him for filing

numerous lawsuits against the federal government is speculative and thus also

insufficient to state a claim upon which relief may be granted. See Iqbal, 556 U.S. at

679-81.

       To the extent that success on McCracken’s claims would necessarily imply the

invalidity of his conviction or imprisonment, such as his claims that he was driven to

commit theft and that Wells Fargo failed to answer a subpoena for records, those claims

are not cognizable in a federal civil action because he failed to show that his conviction

or sentence has been reversed on direct appeal, expunged, or otherwise invalidated, see



                                             5
Heck, 512 U.S. at 486-87. A claim for damages based on a conviction that remains valid

may not be pursued in federal court, id.

       To the extent that McCracken raised claims that are not barred by Heck, such as

tort claims based on his inability to access his account and on his arrest, his claims are

time-barred. McCracken filed suit on April 9, 2015. A two-year statute of limitations

governs his federal civil rights claims and his state law tort claims. See 42 Pa. Cons. Stat.

Ann. § 5524; Bougher v. University of Pittsburgh, 882 F.2d 74, 80 (3d Cir. 1989); Napier

v. Thirty or More Unidentified Federal Agents, 855 F.2d 1080, 1087 (3d Cir. 1988).

McCracken’s false arrest and false imprisonment claims accrued on or about June 9,

2011, when his preliminary arraignment took place, see Wallace v. Kato, 549 U.S. 384,

397 (2007) (§ 1983 claim seeking damages for false arrest begins to run at time plaintiff

becomes detained pursuant to legal process), and any claims based on his inability to

access his account accrued by April 16, 2011, the end of the six-day period during which

time he could not access his bank account in Africa.

       McCracken correctly notes that a state law breach of contract claim is governed by

a four-year statute of limitation, 42 Pa. Cons. Stat. Ann. § 5525(a), and that his complaint

was filed within four years of April 16, 2011. Moreover, contrary to Wells Fargo’s

assertion, see Appellee’s Brief, at 10, we do not understand the District Court to have

determined, in the alternative, that McCracken failed to state a plausible, non-frivolous

state law general breach of contract claim. On the contrary, the District Court’s

implausibility focus was on McCracken’s claims that Wells Fargo had caused him to

commit an act of theft, discriminated against him because his wife is of African dissent,

                                              6
and retaliated against him because he previously had sued the federal government for

causing his thyroid cancer. The District Court did not decide that a state law general

breach of contract claim for improper rejection of his debit card withdrawals was

implausible or legally without merit.3 Nevertheless, a District Court may decline to

exercise supplemental jurisdiction over a state law claim where it has dismissed all

claims over which it has original jurisdiction, 28 U.S.C. § 1367(c)(3). Here, dismissal of

any state law general breach of contract claim without prejudice, pursuant to the District

Court’s discretion to decline to exercise supplemental jurisdiction, would have been

entirely proper and thus we will uphold the District Court’s determination on that basis.4

       For the foregoing reasons, we will affirm the order of the District Court dismissing

McCracken’s complaint




3
  The complaint may not clearly state a contract claim that is separate from McCracken’s
implausible theories. However, we note that in Count II of the complaint, McCracken
alleged a “breach of fiduciary contract” by Wells Fargo for denying him access to his
bank account.

4
 Section 1367(d) provides for tolling of the limitation periods where appropriate. 28
U.S.C. § 1367(d).
                                             7